IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-50872
                          Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

PEDRO AGUIRRE-JOYA,

                                         Defendant-Appellant.
                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-97-CR-1019-ALL-H
                        - - - - - - - - - -

                            May 20, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The court-appointed attorney for Pedro Aguirre-Joya

(“Aguirre”) has filed a motion to withdraw from representation of

Aguirre and a brief as required by Anders v. California, 386 U.S.
738 (1967).    Aguirre has filed no response to his attorney’s

motion and brief.   Our independent review of the brief and the

record discloses no nonfrivolous issue.      Accordingly, Aguirre’s

court-appointed attorney’s motion to withdraw is GRANTED; the

attorney is excused from further responsibilities herein and the

APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.